Citation Nr: 1431539	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-04 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received in order to reopen claims for service connection for posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1984 to June 1986 with subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2012, the Veteran testified at a Board video-conference hearing before a Veterans Law Judge.  In January 2013, the Board informed the Veteran that it was unable to produce a written transcript of the proceeding and offered her the opportunity to testify at another hearing pursuant to 38 C.F.R. § 20.717 (2013).  In a February 2013 response, the Veteran elected to present testimony before a Veterans Law Judge at the RO.  In March 2013, the Board remanded the claim for a new hearing, which took place before the undersigned at the RO in Columbia, South Carolina.  A transcript of the hearing is of record.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated to January 2012, which were considered by the agency of original jurisdiction (AOJ) in the February 2012 supplemental statement of the case, and the June 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  In a final January 2008 rating decision, the RO determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for PTSD and depression.   

2.  Evidence added to the record since the January 2008 denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for PTSD and depression.   


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for PTSD and depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007) [(2013)].

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for PTSD and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, a December 2008 letter sent prior to the issuance of the unfavorable rating decision in January 2009, advised her that her claims had previously been denied in a January 2005 rating decision.  As noted below, the Board finds that the last final decision was issued in January 2008.  Although the RO identified the wrong prior final rating decision, the error is harmless because the reasons for the prior denial and the evidence needed to reopen the claim were properly identified.  In this regard, the December 2008 letter informed the Veteran that her claim previously had been denied based on the fact that there was no evidence of any complaints or treatment for any mental conditions during service, her personnel file showed no deterioration in military performance or any adverse actions, and there was no medical evidence linking any mental condition to any in-service event or occurrence.  The letter also provided her with the definition of new and material evidence and the criteria governing service connection.  Furthermore, the Veteran was advised of her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service personnel and treatment records, Social Security Administration records, and post-service VA and private treatment records, to include VA treatment records dated through January 2012, have been obtained and considered.  The Board observes that, at her June 2014 Board hearing, the Veteran reported that she continued to receive VA treatment from the VA Medical Center in Columbia, South Carolina, and her representative indicated that he would be obtaining updated records from such facility; however, no records were received.  As such responsibility was clearly designated to the Veteran's representative, there is no additional duty on VA's part to obtain such records.  Furthermore, while the Veteran indicated that she believed that two VA treatment providers, Dr. R, a psychiatrist, and Ms. D, a licensed professional counselor, related her current psychiatric disorder to her military service, the Board observes that records from such providers noting a diagnosis of PTSD due to military sexual trauma are already of record and were previously considered in the prior denials.  Additionally, there is already evidence demonstrating a current diagnosis of PTSD and depression.  Therefore, any additional treatment records documenting continued treatment for an acquired psychiatric disorder are not relevant to the instant claim as such evidence is merely duplicative of that already of record.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  Therefore, as the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.  Even so, she was afforded a VA examination in January 2012 to assess her claimed acquired psychiatric disorder.  As discussed below, new and material evidence has not been presented and, thus, the adequacy of such examination is moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (holding that the issue of adequacy of a VA examination provided in connection with a claim to reopen is moot once the Board finds that new and material evidence has not been presented because VA's duty to assist the Veteran has been extinguished).

As noted above, the Board remanded the claim in March 2013 to afford the Veteran the opportunity to testify before a Veterans Law Judge.  As the requested action has been accomplished, no further action is necessary to comply with the Board's remand directive.  Stegall v. West 11 Vet. App. 168, 271 (1998).

In this regard, the Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Information was solicited regarding the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  In this regard, the Veteran's contentions regarding service connection were discussed, to include the alleged in-service incidents causing such disorder, the current nature of the claimed disorder, and the Veteran's belief in a relationship between such disorder and service.  Furthermore, the undersigned Veterans Law Judge clearly explained that the basis of the prior final denials was the lack of evidence of a nexus between the Veteran's currently diagnosed psychiatric disorders and her military service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as previously discussed, while the Veteran reported ongoing VA treatment and identified two providers who have related her psychiatric disorder to service, such records have already been obtained or are irrelevant to the instant appeal.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements. There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran's claims for service connection for PTSD and depression were initially denied in a February 2004 rating decision.  At such time, the RO considered the Veteran's service treatment and personnel records, and determined that there was no evidence of any in-service event or occurrence, to include verified stressors, and no evidence of a nexus between a currently diagnosed psychiatric disorder and military service.  In a January 2005 rating decision, the RO determined new and material sufficient to reopen such previously denied claims had not been received.  At such time, additional evidence consisting of VA treatment records and additional statements from the Veteran were considered. 

Most recently, in a January 2008 rating decision, the RO determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for PTSD and depression.  At such time, the evidence of record included, as relevant, the Veteran's service personnel and treatment records, post-service VA and private treatment records, and her statements.  

As relevant to PTSD, the RO determined that the available evidence was insufficient to send to the U.S. Army Joint Services Records Research Center (JSRRC) and that the Veteran had failed to provide specific and detailed information to support or verify a stressor.  In this regard, the Board observes that, in the Veteran's lay statements of record at the time of such decision, to include those made to medical professionals, she described stressors associated with working in the mail room during service, to include being on high alert due to fear of a mail bomb; exposure to radiation during war games while pregnant; sexual abuse by a senior officer in the Navy; harassment, pressure, stress, and threats by senior or commanding officers; and sexual assault during the course of an ultrasound.  

Additionally, as relevant to both PTSD and depression, the RO noted that newly received treatment records continued to show diagnoses, and treatment for, such disorders.  In this regard, the Board notes that such records reflect a diagnosis of PTSD due to military sexual trauma.  The record also includes the Veteran's general contentions that she has experienced psychiatric symptomatology since service and believed that her current disorders are related to service.

However, the RO determined that, as the evidence failed to show a verifiable in-service stressor, or a medical link between service and her PTSD and/or depression, such was not considered new and material.  Therefore, her claims were denied. 

In January 2008, the Veteran was advised of the decision and her appellate rights. However, no further communication regarding her claims of entitlement to service connection for PTSD and depression was received until November 2008, when VA received her application to reopen such claims.  In this regard, while such communication was received within one year of the issuance of the January 2008 rating decision, it is not considered a notice of disagreement as it did not express dissatisfaction or disagreement, or a desire to contest the result.  38 C.F.R. § 20.201.  

Therefore, the January 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claims for service connection for PTSD and depression was received prior to the expiration of the appeal period stemming from the January 2008 rating decision.  In this regard, while a March 2008 statement from her treating VA psychiatrist indicated that she was being treated for depression and was unable to work, such evidence is duplicative of that previously of record.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Therefore, the pertinent inquiry in this case is whether new and material evidence has been received since the January 2008 rating decision in order to reopen claims of entitlement to service connection for PTSD and depression.

The basis for the January 2008 denial of the Veteran's request to reopen her claims was that there was no evidence of a link between her current diagnoses of PTSD and depression and military service, and there was no verified in-service stressor.  

Evidence added to the claims file since January 2008 includes VA treatment records showing treatment for PTSD and depression, to include PTSD due to military sexual trauma, additional lay statements from the Veteran, to include at the June 2014 Board hearing, and her friend, V.F., and a January 2012 VA examination report.  

The Board finds that such newly received evidence is cumulative or redundant of the evidence of record at the time of the January 2008 decision and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for PTSD and depression.   

In this regard, such newly received evidence fails to provide information allowing verification of any of the Veteran's alleged stressors.  Moreover, such does not include a nexus between service and her PTSD and/or depression.  In this regard, the VA treatment records continue to show ongoing diagnoses and treatment for PTSD, to include as due to military sexual trauma, and depression; however, such diagnoses were previously documented in treatment records that were considered in connection with the January 2008 rating decision.

Additionally, while the Veteran has submitted additional lay statements, to include those offered at her June 2014 Board hearing, such, while presumed credible for the purposes of reopening a claim, include duplicative information regarding her alleged stressors and do not provide specific detail so as to allow an attempt at verification.  In this regard, she repeated her alleged stressors of working in the mail room during service, to include being on high alert due to fear of a mail bomb; harassment, pressure, stress, and threats by senior or commanding officers; and sexual assault during the course of an ultrasound.  Furthermore, to the extent that she and her friend, V.F., report a continuity of symptomatology since service, such evidence is duplicative of the Veteran's previous contentions.  

The Board is cognizant that some of the Veteran's stressors pertain to personal assault and that stressor verification may not be possible.  38 C.F.R. § 3.304(f).  However, the newly received evidence does not include a nexus relating her currently diagnosed PTSD and depression to her military service, to include her in-service personal assaults.  In fact, the only opinion of record addressing such nexus is from the January 2012 VA examiner, who determined that the Veteran did not meet the criteria for PTSD and that her currently diagnosed depressive disorder was less likely than not related to an in-service stressful event.    

Consequently, the newly received evidence does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for PTSD and depression.   Therefore, as new and material evidence has not been received, the Veteran's application to reopen her claims of entitlement to service connection for PTSD and depression must be denied.


ORDER

As new and material evidence has not been received to reopen the claims of entitlement to service connection for PTSD and depression, the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


